Exhibit 10.41

 

 

*       Confidential Treatment has been requested for the marked portions of
this exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

Amendment to U.S. Co-Promotion Agreement

This amendment (the “Amendment”) to the U.S. Co-Promotion Agreement (the
“Agreement”) by and between ZymoGenetics, Inc. (“ZGEN”) and Bayer HealthCare LLC
(“Bayer”) effective as of June 18, 2007 is made the 1st day of January 2010 (the
“Effective Date”) by and among ZGEN, Bayer and ZymoGenetics, LLC, ZGEN’s
assignee under the Agreement (“Zymo”). Capitalized terms not otherwise defined
herein shall have those meanings set forth in the Agreement. The term, “Party”
shall mean Bayer, ZGEN or Zymo and the term, “Parties” means all of them.

For and in consideration of the promises and covenants contained herein and of
the releases executed of even date herewith, the Parties agree as follows:

1. The definition of Active Period shall be amended and restated in its entirety
as follows:

“Active Period” means the period of time commencing on the Launch Date and
ending on December 31, 2009.

2. Each of the Coordination Committee, CPT and the MET shall be disbanded upon
expiration or earlier termination of the Active Period.

3. Bayer’s obligations under Section 2.7 shall terminate at the conclusion of
the Active Period.

4. Section 4.2.2 of the Agreement is amended and restated in its entirety as
follows:

4.2.2 Sunset Period Commission. In consideration for Bayer’s Detailing and
promotional activities during the Active Period, ZGEN shall pay Bayer during the
period from December 31, 2009 through December 31, 2011 (the “Sunset Period”) a
commission that is equal to [*] percent ([*]%) of Net Sales; provided, however,
that in no event shall ZGEN be obligated to pay Bayer aggregate commission in
excess of twelve million US dollars ($US 12,000,000) during the Sunset Period
(the “Commission Cap”).

5. Sections 3.2.3, 3.2.4, 4.3 and 9.3.2 are deleted.

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

6. Section 9.1 is amended and restated in its entirety as follows:

This Agreement shall be in effect from the Effective Date until the earlier of
the expiration of the Sunset Period or, if earlier, the date as of which
aggregate payments due and owing by ZGEN or Zymo pursuant to Section 4.2.2 reach
the Commission Cap.

7. BAYER AND ITS AFFILIATES HEREBY DO RELEASE, ACQUIT, AND FOREVER DISCHARGE
ZGEN AND ITS AFFILIATES, AND THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FROM ANY AND ALL
LIABILITIES, CLAIMS, AND LOSSES (NOT INCLUDING CLAIMS, DEMANDS AND CAUSES OF
ACTION FOR INDEMNIFICATION OR CONTRIBUTION) THAT BAYER OR ITS AFFILIATES HAD,
NOW HAVE, OR HEREAFTER MAY HAVE, WHETHER KNOWN OR UNKNOWN, CONTINUING OR
COMPLETED, CONTINGENT OR ABSOLUTE, IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY,
WHICH RELATE IN ANY WAY TO ANY ACTS OR OMISSIONS OF ZGEN OR ITS AFFILIATES OR
THEIR REPRESENTATIVES ARISING UNDER THE AGREEMENT ON OR BEFORE THE EFFECTIVE
DATE. BAYER AND ITS AFFILIATES AGREE THAT THIS RELEASE REMAINS AND WILL REMAIN
IN EFFECT AND SHALL SURVIVE INDEFINITELY WITHOUT RESTRICTION, QUALIFICATION OR
LIMITATION IN ALL RESPECTS AS A COMPLETE RELEASE AS TO THE MATTERS RELEASED AND
THE RELEASE SHALL CONSTITUTE A COMPLETE DEFENSE TO ANY CLAIM RELEASED HEREIN.

8. ZGEN AND ITS AFFILIATES HEREBY DO RELEASE, ACQUIT, AND FOREVER DISCHARGE
BAYER AND ITS AFFILIATES, AND THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FROM ANY AND ALL
LIABILITIES, CLAIMS AND LOSSES (NOT INCLUDING CLAIMS, DEMANDS AND CAUSES OF
ACTION FOR INDEMNIFICATION OR CONTRIBUTION) THAT ZGEN OR ITS AFFILIATES HAD, NOW
HAVE, OR HEREAFTER MAY HAVE, WHETHER KNOWN OR UNKNOWN, CONTINUING OR COMPLETED,
CONTINGENT OR ABSOLUTE, IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY, WHICH
RELATE IN ANY WAY TO ANY ACTS OR OMISSIONS OF BAYER OR ITS AFFILIATES, OR THEIR
REPRESENTATIVES ARISING UNDER THE AGREEMENT ON OR BEFORE THE EFFECTIVE DATE.
ZGEN AND ITS AFFILIATES AGREE THAT THIS RELEASE REMAINS AND WILL REMAIN IN
EFFECT AND SHALL SURVIVE INDEFINITELY WITHOUT RESTRICTION, QUALIFICATION OR
LIMITATION IN ALL RESPECTS AS A COMPLETE RELEASE AS TO THE MATTERS RELEASED AND
THE RELEASE SHALL CONSTITUTE A COMPLETE DEFENSE TO ANY CLAIM RELEASED HEREIN.

9. FOR PURPOSES OF THIS AMENDMENT, “LOSSES” SHALL MEAN ANY LOSS, COST,
LIABILITY, EXPENSE, SETTLEMENT DAMAGE OF ANY KIND (INCLUDING PUNITIVE OR
EXEMPLARY DAMAGES), OBLIGATION, CHARGE, FEE, PENALTY, INTEREST, COURT COSTS
AND/OR ADMINISTRATIVE FEES, REASONABLE ATTORNEYS FEES, REASONABLE EXPERT FEES,
AND REASONABLE CONSULTING FEES. “CLAIM” SHALL MEAN ANY DISPUTE, CONTROVERSY,
DEMAND, OR ACTION.

 

- 2 -



--------------------------------------------------------------------------------

10. Except as expressly qualified, modified, amended or supplemented hereby, the
Agreement shall continue in full force and effect.

11. This Amendment shall be binding upon and enforceable by and against the
Parties and their respective successors, assignees and legal representatives,
and there shall be no third party beneficiaries hereof.

12. Each Party hereby represents and warrants that:

(a) each of the execution, delivery and performance of this Amendment by such
Party has been duly authorized by all necessary action, does not require any
approval, except as has been heretofore obtained, of any member, partner,
shareholder, officer or director or any consent of or approval from any trustee,
lessor or holder of any indebtedness or other obligation except for such as have
been duly obtained, and does not contravene or constitute a default under, any
provision of applicable law or regulations, the organizational documents of such
Party, or of any agreement, judgment, injunction, order decree or other
instrument binding upon such Party, and such Party is in compliance with all
applicable laws and regulations which govern its ability to perform its
obligations under this Amendment;

(b) such Party has duly executed and delivered this Amendment, and this
Amendment constitutes a valid and binding obligation of such Party enforceable
against it in accordance with its terms, except as such enforceability may be
affected by any bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law affecting the rights and remedies of creditors
generally or the application of principles of equity; and

(c) it has not sold, transferred, conveyed, assigned, hypothecated or subrogated
any of its rights, claims, defenses, or causes of action expressly released
and/or resolved in this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Amendment as of the Effective Date.

 

ZYMOGENETICS, INC.     BAYER HEALTHCARE LLC By:  

/s/ DOUGLAS E. WILLIAMS

    By:  

/s/ R. CHRISTOPHER SEATON

Name:   Douglas E. Williams     Name:   R. Christopher Seaton Title:   CEO    
Title:   Sr. Vice President   Dec 18 2009       ZYMOGENETICS, LLC       By:  

/s/ JOHN DERRY

      Name:   John Derry       Title:   Regional Business Director        
12/18/2009      

 

- 4 -